Citation Nr: 0327228	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the veteran's claim for 
service connection for "congestion."  This case was the 
subject of a November 2002 hearing before the undersigned.  

In March 2003, the Board denied the claim of service 
connection for a back disability.  The Board has reviewed the 
veteran's letters to the VA following this decision, in 
particular the March 2003 statement.  In this regard, the 
Board does not dispute the fact that the veteran currently 
has a back disorder or that this disorder caused the veteran 
many difficulties for several years.  However, competent 
medical evidence in the form of the VA examination of May 
2001, as well as contemporaneous evidence following the 
veteran's discharge from active service (not simply "army 
doctors"), provides negative evidence against his contention 
that the current disability has any connection with military 
service.  This was explained in detail within the Board's 
March 2003 decision.  If the veteran wishes to reopen this 
claim, he must provide new and material evidence to the RO.  
This issue is not before the Board at this time.  

In February 2003, the Board sought additional development 
regarding the issue of service connection for a respiratory 
disorder.  In this regard, adjudication claims development, 
the veteran's testimony and contentions, and the recent 
medical evidence have centered on three separately diagnosed 
respiratory conditions contributing to the veteran's claimed 
"congestion": (1) chronic bronchitis; (2) asthma; (3) and 
allergic rhinitis.   In light of the recent medical evidence 
obtained, the Board will grant service connection for chronic 
bronchitis in this decision.  The issues of service 
connection for asthma and allergic rhinitis are addressed in 
the remand appended to this decision.  


FINDING OF FACT

The veteran has bronchitis that worsened and became chronic 
during service and caused airflow obstruction that is not 
fully reversible.


CONCLUSION OF LAW

Chronic bronchitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. § 3.303 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  As discussed in more detail below, 
sufficient evidence is of record to grant the claim for 
service connection for chronic bronchitis.  Therefore, no 
further development is needed on this issue.

II.  Background

At his December 1965 pre-enlistment examination, the 
veteran's lungs were reported to be clear.  A letter from a 
private physician to the Draft Board stated that the veteran 
was subject to allergic bronchitis.  The military physician 
who examined the veteran in December 1965 rendered a 
diagnosis of allergic asthma.

In August 1967, the veteran complained of a cold for two days 
with congestion.  The diagnosis indicated a common cold.  He 
was treated with medication.  In May 1968, the veteran was 
seen for a sore throat.  The diagnosis was probable 
pharyngitis.

At his July 1968 service discharge examination, the veteran 
was noted upon clinical evaluation to have inhaling and 
expiratory wheezing.  There were no rhales.  By history, the 
veteran was noted to have had a history of asthma in 
childhood, but with no recent attacks.  The diagnosis at 
discharge from service was chronic bronchitis.

The veteran has asserted that he had private treatment for 
respiratory problems shortly after service, but that the 
treating physicians are deceased and their records of 
treatment not available.

Private records of treatment from May to December 2000 
reflect treatment for respiratory allergies, asthma, and 
nasal congestion.  Medications include nasal spray, pills, 
and inhalers.  At an August 2000 VA general medical 
examination, the diagnoses included asthma.

At a May 2001 VA examination of the veteran's respiratory 
system, the diagnoses were allergic bronchitis and asthma.  
The examiner commented that it was difficult to ascertain 
whether serving in the military aggravated the veteran's pre-
existing allergic bronchitis.

Upon VA pulmonary function testing in May 2001, multiple test 
values were below predicted value.  The test report 
interprets the FEV 1 (forced expiratory volume in one second) 
measurement as suggesting a moderate obstructive ventilatory 
impairment.  There was a significant increase in FEV 1 or VC 
(vital capacity) post-bronchodilator.

In July 2001, a VA physician opined that there was no 
association between the veteran's allergic rhinitis and his 
military exposure.  However, he recommended that a pulmonary 
specialist render an opinion as to whether the veteran's 
pulmonary problems were associated with his period of active 
service.

At his November 2002 Board hearing, the veteran said he had 
been asthmatic all his life.  He described multiple episodes 
of treatment for respiratory problems during service.  He 
described infections and congestion, for which his private 
physician gave him penicillin, during service.  He described 
respiratory problems in Vietnam, for which he "nursed a 
bottle of penicillin."  He indicated that he received 
treatment for his condition almost immediately upon discharge 
from service, because his sinus cavities repeatedly became 
filled and congested.  He described taking medication for 
congestion in his nose and lungs, to include pills and an 
inhaler.

In June 2003, the Board obtained a medical opinion from a 
pulmonary specialist.  Based on the service medical records, 
post-service medical history, and examination of the veteran, 
he opined that the veteran's respiratory condition did worsen 
during his time in the service, from one that caused 
intermittent symptoms to a more "chronic" condition.  
(Quotes in original.)  "Chronic bronchitis" was noted to be 
one of the two main subgroups that make up chronic 
obstructive pulmonary disease (COPD) (the other being 
emphysema).  (Quotes in original.)  Unlike asthma, the 
examiner elaborated, COPD is defined in part by airflow 
obstruction that is NOT fully reversible and usually 
progressive.  (Emphasis in original.)  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

The evidence shows that the veteran had asthma or bronchitis 
or perhaps both at entry into service, and that chronic 
bronchitis was diagnosed, with positive physical findings, 
upon discharge from service.  More recently, VA examiners in 
May 2001 and July 2003 concur that the veteran has 
bronchitis.  Pulmonary function testing results in May 2001 
objectively corroborate these clinical findings by showing 
that the veteran has obstructive ventilatory impairment.  
Based on the July 2003 VA medical examiner's findings, and in 
the absence of any medical evidence to the contrary, the 
Board finds that the veteran has bronchitis that worsened and 
became chronic during service.  This condition has caused 
airflow obstruction that is not fully reversible.  
Accordingly, the Board finds that chronic bronchitis was 
incurred during service, and service connection for this 
condition is therefore warranted.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.


ORDER

The claim for service connection for chronic bronchitis is 
granted.

REMAND

In the decision directly above, the Board has granted service 
connection for chronic bronchitis.  The veteran's contentions 
pursuant to his claim for service connection for 
"congestion" also repeatedly include that asthma and, to a 
lesser extent, nasal and sinus congestion/allergic rhinitis, 
existed and worsened during service and have been present 
since service.  The Board is remanding the issues of service 
connection for these conditions for further consideration and 
adjudication.  Unless the veteran withdraws his appeals as to 
these issues, further notice and adjudication with respect to 
the claims for service connection for allergic rhinitis and 
asthma are required, for the reasons set forth below.  

As noted above, in February 2003, the Board undertook 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), and a medical opinion has been obtained 
as a result and is of record.  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a).  
As the claim of service connection for chronic bronchitis was 
granted, the Board could proceed on this claim.  However, 
with regard to the remaining claims, in view of the Federal 
Circuit's holding, the Board must now return the case to the 
RO so that it may review the additional evidence as a 
preliminary matter.    

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the VCAA, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations under 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002), particularly in light of the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
Appropriate action at the RO level is therefore required for 
this reason.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should obtain clarification as 
to whether the Board's grant of service 
connection for chronic bronchitis 
constitutes a sufficient or full grant of 
the benefits sought on appeal, or whether 
instead he wishes to further pursue his 
appeal on the basis that allergic 
rhinitis and asthma should also be 
service-connected.  If the veteran does 
not want to pursue these issues, a 
written withdrawal of his appeal as to 
these issues should be obtained.

2.  If the veteran does not withdraw his 
substantive appeal as to the issues of 
service connection for allergic rhinitis 
and/or asthma, the RO must assure 
compliance with the requirements of the 
Veterans Claims Assistance Act of 2000.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for allergic rhinitis and/or 
asthma of the impact of the notification 
requirements on his claims. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issues 
of entitlement to service connection for 
allergic rhinitis and/or asthma, as 
appropriate, with consideration of all of 
the evidence added to the record since 
the Statement of the Case (SOC) issued in 
April 2002, pertaining to the issue of 
service connection for "congestion."
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the April 2002 SOC.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



